t c memo united_states tax_court jerry and patricia a dixon et al petitioners v commissioner of internal revenue respondent docket nos filed date ' cases of the following petitioners have been consolidated solely for purposes of deciding the motions currently before the court ronald l alverson and mattie l alverson docket no hoyt w and barbara d young docket nos robert l and carolyn s dufresne docket nos terry d and gloria k owens docket no richard and fidella hongsermeier docket no norman w and barbara l adair docket no willis f mccomas ii and marie d mccomas docket no wesley armand and sherry lynn cacia baughman docket no joe a and joanne rinaldi docket no norman a and irene cerasoli docket no this opinion supplements our previously filed supplemental memorandum findings_of_fact and opinion in dixon v commissioner tcmemo_1999_101 dixon iii which in turn supplemented our memorandum findings_of_fact and opinion in dixon v commissioner tcmemo_1991_614 dixon ii vacated and remanded per curiam sub nom 26_f3d_105 9th cir - joe alfred izen jr counsel for petitioners in docket nos and robert alan jones counsel for petitioners in docket nos and robert patrick sticht counsel for petitioners in docket no milton j carter jr counsel for respondent supplemental memorandum opinion beghe judge these cases are before the court on motions for attorney's_fees and costs jointly filed by test case and nontest case petitioners represented by joe alfred izen jr mr izen and nontest case petitioners represented by robert alan jones mr jones motions for sanctions jointly filed by test case and nontest case petitioners represented by messrs izen and jones and a motion for sanctions filed by robert patrick sticht mr sticht on behalf of petitioners joe a and joanne rinaldi in docket no unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure background these consolidated cases are part of a group of more than big_number remaining cases--more than cases have settled--arising from respondent's disallowance of interest deductions claimed by participants in various tax_shelter programs promoted by henry f k kersting mr kersting during the late 1970's through the 1980's in by agreement of the parties and the court the merits of the kersting programs were litigated in a consolidated trial of docketed cases of eight petitioners that had been designated as test cases at trial six of the test case petitioners were represented by mr izen test case petitioner john r thompson was represented by luis c decastro mr decastro and test case petitioner john r cravens appeared pro_se the taxpayers in most of the remaining kersting project cases signed stipulations to be bound in which they agreed that their cases would be resolved in accordance with the court's opinion in the test cases following the trial of the test cases the court issued its opinion sustaining virtually all of respondent's determinations in each of the test cases and entered decisions against the test case petitioners in accordance with its opinion see dixon v commissioner tcmemo_1991_614 dixon ii shortly the complete background of the these cases is set forth in dixon iii and will not be repeated here prior to the trial of the test cases the court had continued q4e- thereafter on date respondent filed motions for leave to file motions to vacate the decisions entered against the thompsons the cravenses and another test case petitioner ralph j rina mr rina respondent's motions to vacate alleged that prior to the trial of the test cases respondent's trial attorney kenneth w mcwade mr mcwade and his supervisor honolulu district_counsel william a sims mr sims had entered into contingent settlement agreements with the thompsons and the cravenses that had not been disclosed to the court or to the other test case petitioners or their counsel respondent asked the court to conduct an evidentiary hearing to determine whether the undisclosed agreements with the thompsons and cravenses had affected the trial of the test cases or the opinion of the court the court granted respondent's motions to vacate filed in the thompson and cravens cases vacated the decisions entered in those cases ordered the parties to file agreed decisions with the court or otherwise move as appropriate and denied respondent's request for an evidentiary hearing at the same time the court denied respondent's motion to vacate the decision entered against mr rina on the ground that the testimony stipulated facts and exhibits relating to the thompson and continued issued an opinion rejecting petitioners' arguments that certain evidence should be suppressed and that the burden_of_proof should be shifted to respondent see 90_tc_237 dixon i - - cravens cases had no material effect on the court's dixon ii opinion as it related to mr rina on appeal the court_of_appeals for the ninth circuit vacated our decisions in the test cases and remanded them for an evidentiary hearing to determine the full extent of the admitted misconduct by the government attorneys in the handling of the thompson and cravens test cases see 26_f3d_105 9th cir to effectuate a direction of the court_of_appeals to consider on the merits all motions of intervention filed by parties affected by dixon ii the court ordered that the cases of nontest case petitioners be consolidated with the remaining test cases for purposes of the evidentiary hearing one of the nontest cases petitioners was represented by mr izen each of the remaining nontest case petitioners was represented by either mr jones or mr sticht on date on the basis of the record developed at the evidentiary hearing the court issued its supplemental memorandum findings_of_fact and opinion dixon v commissioner tcmemo_1999_101 dixon iii and entered decisions in the test cases the court held that the misconduct of the government attorneys in the trial of the test cases did not constitute a structural defect in the trial but rather resulted in harmless error however with a view to promoting basic fairness and justice in the kersting project cases and to discourage future -- - acts of government misconduct the court exercised its inherent power and imposed sanctions against respondent in particular the court held that kersting program participants who either had not had decisions entered in their cases or whose decisions were not final were relieved of liability for the interest component of the addition_to_tax for negligence under sec_6653 and a b and interest computed at the increased rate prescribed in sec_6621 motions of messrs izen and jones on date messrs izen and jones filed motions with supporting memoranda for attorney's_fees and costs and for sanctions on behalf of test case and nontest case petitioners relying on u s c sec_504 u s c section and sec_7430 and sec_6673 b messrs izen and jones asked the court for an award of attorney's_fees and costs to their clients relying on fed r civ p tax_court rule and sec_6673 messrs izen and jones also contended that the court should impose sanctions against respondent in an amount not less than dollar_figure million messrs izen and jones requested the court to order respondent to pay any such award and sanctions to petitioners immediately rather than waiting for assessment and collection of the underlying deficiencies under sec_6213 because the decisions in the test cases had not become final by the time that messrs izen and jones filed their motions the - court vacated the decisions in the test cases and ordered respondent to file a response to the motions messrs izen and jones failed to provide the court with affidavits or documentation specifically setting forth the amounts of attorney's_fees and costs incurred by their clients see rule d over the next several months the court issued a series of orders directing messrs izen and jones to follow the procedure described in matthews v commissioner tcmemo_1995_ affd by unpublished opinion 106_f3d_386 3d cir and to provide the court with itemized affidavits of attorney and paralegal time describing the nature of the services rendered and a fee schedule setting forth the amounts of legal fees and costs allegedly incurred and paid_by petitioners not by mr kersting and the recipients thereof commencing on date to date the court served mr sticht with copies of all of the orders issued to messrs izen and jones the court informed mr izen that no consideration would be given to any attorney's_fees and costs paid_by mr kersting consistent with the court's finding in dixon iii that initially mr kersting or the entities that he controlled paid the legal fees associated with the tax_court litigation later however some kersting program participants began paying dollar_figure per month to a legal defense fund managed by mr kersting dixon iii tcmemo_1999_101 n the court does not intend to award petitioners attorney's_fees and costs that have been paid_by mr kersting out of funds representing the fees that mr kersting charged program participants for the interest deductions that respondent disallowed see dixon ii t c m cch pincite t c m ria pincite9 to - - mr jones filed a supplement and an additional supplement in response to the court's orders specifically mr jones executed an affidavit stating that he generally charges his clients dollar_figure per hour for his services and dollar_figure per hour for paralegal services and estimating that he and his paralegal expended approximately big_number hours on behalf of his clients a group of nontest case petitioners since date mr jones purportedly increased the charges to his clients relative to the amount of taxes they had in dispute mr jones provided the court with a schedule listing by amount and date paid the attorney's_fees and costs incurred between date and date by the four nontest case petitioners on whose behalf he filed his appearance in the evidentiary hearing as well as the other nontest case petitioner-participants in kersting tax_shelter programs the schedule indicates that the alversons baughmans cerasolis and mccomases paid attorney's_fees and costs totaling dollar_figure dollar_figure dollar_figure and dollar_figure respectively during the period in question in a supplement to his motions mr izen stated that he had charged his clients dollar_figure per hour and that he had received attorney's_fees totaling dollar_figure during the period date to date mr izen further stated that petitioners had incurred total attorney's_fees of dollar_figure during the period in question and that such fees had been paid to a number of --- - attorneys including himself mr sticht l t bradt mr bradt ron fujiwara and the law firm of yempuku and kugisaki mr izen reported that a portion of his fees and costs was paid from a fund to which various petitioners have contributed approximately dollar_figure per month because mr izen did not set forth and identify the amounts of the payments made by his individual clients or identify the nature and extent of the services that he and the other attorneys named in his supplement had provided to petitioners the court ordered mr izen to submit such information in an additional supplement the court also directed mr izen to explain mr bradt's role in representing test case and nontest case petitioners mr izen further supplemented his motion by filing a one paragraph supplement and attaching thereto copies of billing invoices addressed to mr kersting for services rendered during the period date to date a number of the entries in these invoices indicate that mr izen was providing legal services to mr kersting during and after the evidentiary hearing the court subsequently ordered mr izen to file a further supplement to his motion for attorney's_fees and costs in the record shows that mr bradt served as mr kersting's counsel during the original trial of the test cases during the evidentiary hearing and in mr kersting's personal deficiency case assigned docket no -- - response mr izen filed a further supplement and an affidavit stating that he had received dollar_figure in attorney's_fees from the don belton legal defense fund the belton fund mr izen also submitted a spreadsheet purporting to show the amount of the individual contributions that petitioners and hundreds of other participants in the kersting tax_shelter programs had made to the belton fund mr sticht's motion for sanctions on date mr sticht filed a motion for sanctions and a supporting memorandum on behalf of the rinaldis ’ mr sticht contends that the court should use its inherent power to impose sanctions on respondent including an award of petitioners' attorney's_fees and costs an adjustment to petitioners' tax_liabilities for taxable years prior to to reflect a 20-percent settlement offer by respondent that was withdrawn on date the elimination of petitioners' tax_liabilities for taxable years after and the elimination of petitioners' liability for statutory ’ in addition to the petition assigned docket no in which the rinaldis challenge kersting-related adjustments affecting their tax_liabilities for and the rinaldis have filed petitions challenging kersting-related adjustments for the tax years docket no docket no and docket no and docket no docket no and docket no the other petitioners who participated in the evidentiary hearing through mr sticht’s representation were not included in the motion interest after date in support of his motion for sanctions mr sticht submitted a declaration stating that he charged the rinaldis dollar_figure per hour for trial appellate services and dollar_figure per hour for consultation services mr sticht further stated that joe a and joanne rinaldi have paid him legal fees and costs of dollar_figure and dollar_figure respectively these amounts are exclusive of the rinaldis' attorney's_fees and costs associated with the motion for sanctions respondent's objection respondent filed objections to the above-described motions respondent contends that none of the petitioners qualifies for an award of attorney's_fees pursuant to sec_7430 inasmuch as petitioners have not substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues and petitioners have not established that they meet the applicable net_worth requirements that they have exhausted available administrative remedies and that the protraction of these proceedings once the case was remanded for evidentiary hearing was solely caused by respondent finally respondent asserts the following grounds in support of the position that the court should not award additional sanctions in mr sticht has not disclosed the fees paid_by his other clients---neither those who also participated in the evidentiary hearing nor any other kersting tax_shelter program participants that he may represent these cases messrs izen jones and sticht failed to substantiate the nature of the services rendered and the amount of attorney's_fees that their clients incurred as a consequence of the government misconduct and the court has already imposed significant sanctions on respondent in dixon iii ’ the court subsequently directed respondent to file a supplement to respondent's objection including a detailed statement for each taxable_year in issue of the elements and methodology of respondent's computation of the reduction in petitioners' liability associated with the sanctions that the court imposed in dixon iii and a detailed computation of petitioners' liability for interest under sec_6601 and sec_6621 for the years before the court for the period date the date the court filed respondent's motions to vacate the decisions in the thompson and cravens cases through date the date the court issued its opinion in dixon iii respondent complied with the court's order respondent filed a further supplement to respondent's objection to the motions of messrs izen and jones specifically challenging the adequacy of the supplemental materials that they filed with regard to the materials submitted by mr izen respondent argued that the fees paid_by the belton fund to mr respondent's objections included an addendum quantifying the impact of the sanctions that the court imposed in dixon iii bradt ron fujiwara and the law firm of yempuku and kugisaki between date and date should not be included as part of an award of attorney's_fees to petitioners because mr izen failed to substantiate the basis for the payments and the fees were in fact attributable to legal services provided to mr kersting in personal matters including but not limited to mr kersting's challenges to the commissioner's assessments of promoter penalties kersting v united_states f 3d -s 9th cir date mr kersting's personal bankruptcy in re henry f k kersting bankr no and united_states v henry f k kersting no bankr d haw and mr kersting's personal tax_deficiency case kersting v commissioner t c memo respondent further argued that a portion of the fees paid to mr izen from the belton fund likewise represented fees properly allocable to services that mr izen provided to mr kersting in respect of these same personal matters respondent also emphasized that mr izen's current position that he began receiving payments from the belton fund as early as conflicts with his earlier testimony at the evidentiary hearing that his fees had been paid_by mr kersting until about november of '94 or december of '95 with regard to the materials submitted by mr jones respondent notes that mr jones failed to submit time sheets or expense statements identifying the nature of the services that he provided to his clients respondent also asserts that mr jones failed to bill his clients based upon a coherent fee schedule making it difficult to determine the proper amount of an award of attorney's_fees finally respondent directed the court's attention to various materials including one of mr kersting's so-called dear friend letters dated date which suggest that a portion of mr jones' fees relates to advice that mr jones provided to his clients regarding asset protection services ie bankruptcy advice respondent asserts that such fees were not incurred as a consequence of the government misconduct respondent filed a separate objection to mr sticht's motion respondent contends that an award of attorney's_fees under sec_6673 is not warranted in these cases inasmuch as the government misconduct in the trial of the test cases was not vexatious and the government exhibited its institutional_good_faith by promptly bringing the misconduct to the court's attention in date respondent also challenged mr sticht's request for an award of attorney's_fees on the ground that mr sticht like messrs izen and jones failed to provide the court with time sheets or expense statements describing his services to his clients finally respondent asserts that mr sticht's -- - motion should be denied on the ground that the court imposed substantial sanctions against respondent in dixon iii mr izen's most recent supplement to his motions included a request for a further extension of time to provide additional materials to the court upon receipt of respondent's objection to his motion for sanctions mr sticht filed a motion seeking permission to file a reply considering the delays associated with petitioners' current motions and counsels' repeated failures to produce the documentation needed to substantiate fully their clients' claims the court has concluded that further extensions are unwarranted discussion i attorney's_fees and costs messrs izen and jones jointly filed motions for attorney's_fees and costs relying primarily on sec_7430 and sec_6673 mr sticht likewise seeks among other sanctions an award of attorney's_fees and costs mr sticht asserts that the court should rely on its inherent power in imposing such sanctions a sec_7430 sec_7430 enacted under the tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_324 provides that certain prevailing parties are entitled to recover reasonable_litigation_costs from the united_states in specified civil tax cases as originally enacted - sec_7430 was effective with respect to proceedings commenced after date see tefra sec e 96_stat_574 sec_7430 has been amended a number of times ’ a proceeding is commenced for purposes of the effective date of sec_7430 upon the filing of a petition for redetermination of a deficiency under sec_6213 108_tc_430 the petitions in these consolidated cases were filed as early as and as late as ' although several versions of sec_7430 arguably are applicable in these cases we do not dwell on the point petitioners do not qualify for relief under the provision in any event sec_7430 provides the general_rule that the prevailing_party may be awarded a judgment for reasonable ‘0 see tax_reform_act_of_1986 tra publaw_99_514 secs 155l1 a and h 100_stat_2085 applicable to civil actions or proceedings commenced after date technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 secs a and d 102_stat_3342 applicable to proceedings commenced after date taxpayer bill of right sec_2 publaw_104_168 secs 110_stat_1452 applicable to proceedings commenced after date taxpayer_relief_act_of_1997 tra publaw_105_34 secs 111_stat_788 applicable to proceedings commenced after date and internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 applicable to costs incurred more than days after date ie date it the petition in the dixon case docket no was filed on date litigation costs incurred in a court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under title_26 sec_7430 defines the term prevailing_party in pertinent part as any party in a proceeding referred to in subsection a who has substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set or issues presented sec_7430 also provides that the prevailing party's net_worth must fall within certain limitations petitioners do not qualify as prevailing parties within the meaning of sec_7430 despite the government misconduct in the trial of the test cases we have sustained virtually all of respondent's deficiency determinations on the ground that the government misconduct amounted to harmless error although we sanctioned the government by relieving petitioners of liability for certain time-sensitive additions to tax under sec_6653 and a b and increased interest under sec_6621 petitioners have not substantially prevailed with respect to either the amount in controversy or the most significant issue or set or issues presented see 102_tc_715 bowden v commissioner tcmemo_1999_30 consequently petitioners do - - not qualify for an award of attorney's_fees and costs under sec_7430 b sec_6673 sec_911 of the revenue act of ch 44_stat_9 provided for an award of damages to the united_states in the event a taxpayer instituted a case in the board_of_tax_appeals for purposes of delay this provision was later adopted as sec_6673 of the internal_revenue_code of congress amended sec_6673 under the omnibus budget reconciliation act of obra publaw_101_239 sec a 103_stat_2106 to provide for an award of costs expenses and attorney's_fees where an attorney including an attorney appearing on behalf of the commissioner has unreasonably and vexatiously multiplied the proceedings in any case sec_6673 is derived from section of the judicial code u s c section see h rept pincite0 sec_6673 provides in pertinent part sec a counsel's liability for excessive costs ---whenever it appears to the tax_court that any attorney or other person admitted to practice before messrs izen's and jones' reliance on u s c sec_504 and u s c sec is misplaced both provisions which largely mirror sec_7430 by providing that an award may only be made to a prevailing_party state that they are not applicable where an award may be made under sec_7430 see u s c sec_504 and sec_28 u s c sec e see also mauerman v commissioner tcmemo_1995_237 the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- b if such attorney is appearing on behalf of the commissioner of internal revenue that the united_states pay such excess costs expenses and attorney's_fees in the same manner as such an award by a district_court sec_6673 is applicable to positions taken after date in proceedings which are pending on or commenced after such date obra sec d 103_stat_2106 see 99_tc_533 the trial of the test cases began on date and the court did not issue its opinion in dixon ii until date although messrs sims' and mcwade's misconduct began in late they continued to mislead the court during the trial of the test cases throughout the briefing process and in the submission of erroneous decision documents in the thompson and cravens cases under the circumstances we hold that the government misconduct falls within the effective date of sec_6673 the court has not had the occasion to apply sec_6673 to misconduct of a government attorney we have however relied upon the provision to impose sanctions against counsel for a taxpayer see harper v commissioner supra matthews v commissioner tcmemo_1995_577 affd by - - unpublished opinion 106_f3d_386 3d cir murphy v commissioner tcmemo_1995_76 in harper v commissioner supra counsel for the taxpayer failed to comply with the court's order to produce documents requested by the commissioner pursuant to discovery filed a frivolous motion for summary_judgment failed to file a proper trial memorandum failed to prepare for trial as directed by the court and failed to respond to the commissioner's motion for sanctions in that case we held that counsel for the taxpayer had unreasonably and vexatiously multiplied the proceedings by displaying a contemptuous disregard for the court's rules and orders acting in bad faith and knowingly abusing the judicial process throughout the course of the proceeding see id pincite in harper v commissioner supra pincite noting the dearth of judicial opinions interpreting and applying sec_6673 we relied upon case law under u s c section for guidance on the level of misconduct justifying sanctions we found that most courts of appeals require a showing of bad faith as a condition of imposing sanctions see 803_f2d_1265 2d cir the court_of_appeals for the ninth circuit the apparent venue for appeal of these cases has held that sanctions under u s c section are appropriate where the conduct causing multiplication of the proceedings was --- - reckless or in bad faith see 766_f2d_1342 9th cir 709_f2d_608 9th cir 664_f2d_1339 9th cir but cf reliance ins co v sweeney corp maryland f 2d d c cir adopting a standard of reckless indifference to the merits of a claim in oliveri v thompson supra pincite the court_of_appeals for the second circuit likened the imposition of a sanction under u s c section to the imposition of an award under a court's inherent power to regulate its own proceedings the court_of_appeals identified the circumstances that might lead to a finding of bad faith as follows this bad-faith exception permitting an award of attorneys' fees is not restricted to cases where the action is filed in bad faith an inherent power award may be imposed either for commencing or for continuing an action in bad faith vexatiously wantonly or for oppressive reasons ' b lad faith' may be found not only in the actions that led to the lawsuit but also in the conduct of the litigation oliveri v thompson supra pincite citations omitted respondent concedes that messrs sims and mcwade engaged in misconduct in the trial of the test cases we summarized the government misconduct in dixon iii as follows messrs sims and mcwade negotiated a series of contingent settlement agreements with mr decastro in respect of the thompsons' tax_liabilities in advance of the trial of the test cases the final thompson settlement agreement provided for a reduction in the -- - thompsons’ tax_liabilities for and for the purpose of generating refunds of tax and interest that were used to pay mr decastro's attorney's_fees the refunds actually made were more than sufficient for this purpose the excess was received and retained by the thompsons the thompson settlement was not based upon or influenced by the thompsons' participation in the bauspar program messrs sims and mcwade negotiated a contingent settlement agreement with mr cravens in respect of the cravenses' tax_liabilities for and in advance of the trial of the test cases messrs sims and mcwade misled mr cravens as to the nature and legal effect of his settlement and the need for counsel at the trial of the test cases in so doing they foreclosed the possibility that the cravenses would become clients of chicoine and hallett and later of mr izen they thereby reduced the effectiveness of mr cravens' presentations to the court from the point of view of all petitioners the likelihood that mr cravens would have informed counsel for test case petitioners that his cases had been settled was also reduced messrs sims and mcwade were the only persons in the honolulu district_counsel office with knowledge of the thompson and cravens settlements before and during the trial of the test cases other than mr stevens chief of special procedures in the collection_division of the honolulu district director's office no one else within the internal_revenue_service was aware of the thompson and cravens settlements before or during the trial of the test cases through the times that the court issued its dixon ii opinion and entered the initial decisions in the test cases before the trial of the test cases mr mcwade intentionally misled the court with the complicity of mr decastro by not disclosing the settlement of the thompson cases when he moved to set_aside the thompson piggyback agreements at the trial of the test cases messrs sims mcwade and decastro intentionally misled the court regarding the status of the thompson cases by not disclosing the settlement of the thompson cases at the trial of the test cases messrs sims and mcwade intentionally misled the court in similar fashion regarding the settlement of the cravens cases - - mr mcwade allowed mr alexander to offer misleading testimony to the court during the trial of the test cases regarding his understanding that his tax_liabilities would be reduced in exchange for providing assistance to mr mcwade dixon iii t c m cch pincite t c m ria pincite to in sum messrs sims and mcwade intentionally misled the court before during and after the trial of the test cases further the misconduct described above led the court_of_appeals to remand the test cases to this court for an evidentiary hearing and has caused substantial continuing delay in the resolution of the kersting project cases the court and the parties have expended substantial time effort and resources uncovering and analyzing the effects on these proceedings of messrs sims' and mcwade's misconduct what we have found is a deliberate attempt by messrs sims and mcwade to manipulate and abuse the trial process of the test cases considering all the circumstances we conclude that the actions of respondent's counsel sims and mcwade in entering into the secret settlement agreements were undertaken and carried out in bad faith further the circumstances in which those actions were discovered and brought to the attention of the court and petitioners have had the effect of multiplying the proceedings in these cases unreasonably and vexatiously there is no plausible justification for those actions messrs sims and mcwade engaged in a misguided attempt to bolster unfairly the commissioner's position in cases in which the commissioner was -- - destined to prevail moreover their misconduct is properly characterized as vexatious ’ they misled the court manipulated the test case process and caused a multiplication of the proceedings that has resulted in such substantial delay in bringing the kersting project cases to a close as to amount to an obstruction of justice ’ the commissioner's institutional_good_faith in promptly reporting the misconduct to the court does not negate or abrogate the bad faith inherent in messrs sims' and mcwade's actions see united_states v associated convalescent enters inc supra pincite government's failure to move to disqualify opposing party's attorney did not mitigate or excuse attorney's misconduct in failing to disclose his potential conflict of interest to the court until the eve of trial the court shares the concerns expressed by the court_of_appeals for the ninth circuit in dufresne v commissioner f 3d pincite that it was necessary that these matters be thoroughly ventilated to determine the full extent of the wrong done by the government trial lawyers the resulting inquiry has not had so much to do with the merits of petitioners' cases as it blacks law dictionary 7th ed defines the term vexatious as of conduct without reasonable or probable cause or excuse harassing annoying a court may find an obstruction of justice not only when a miscarriage of justice results but also when the course of justice is unreasonably delayed or burdened see 154_f3d_412 7th cir - - has been a cost of government operations incurred for the purpose of determining the extent of the misconduct of the government's lawyers the attorney's_fees and related costs that petitioners incurred in investigating that misconduct and presenting the matter to the court at the evidentiary hearing are substantial and warrant redress respondent contends that an award of attorney's_fees and costs is not justified on the ground that petitioners have already been more than adequately compensated by the sanctions imposed upon respondent in dixon iii we reject this contention the sanctions that the court imposed in dixon iii were directed at time-sensitive additions to tax and increased interest---items of liability that were indirectly compounded by the delay in the resolution of these cases occasioned by the misconduct of the government's lawyers in contrast our decision to award attorney's_fees and costs is intended to compensate petitioners for the additional fees and costs that they incurred as a direct consequence of that misconduct in harper v commissioner supra pincite we observed that unlike an application_for attorney's_fees under sec_7430 there is no rate ceiling on attorney's_fees imposed under sec_6673 to the contrary attorney's_fees awarded under sec_6673 are computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate see id pincite relying on cases - - decided under rule of the federal rules of civil procedure we concluded in harper v commissioner supra that a reasonable hourly rate is the hourly fee that attorneys of similar skill in the area would typically be entitled to for the type of work in guestion see id pincite and cases cited therein we agree with respondent that messrs izen jones and sticht have failed in varying degrees to provide the court with sufficient information to determine the exact number of excess hours that they reasonably expended in these cases as a result of the government misconduct and that messrs jones and sticht have neither addressed the reasonableness of their hourly rates nor furnished detailed billing statements we are particularly troubled by mr izen's persistent failure to produce the documentation reguested by the court despite repeated extensions of time for compliance nevertheless the fact remains that the test case and nontest case petitioners who participated in the evidentiary hearing as well as many other kersting petitioners who were not formal participants in the evidentiary hearing but agreed to help fund the effort incurred substantial attorney's_fees and costs following the remand of the test cases by the court_of_appeals though presented with less than an ideal record we shall award attorney's_fees to petitioners based upon an approximation of the amount of the excess attorney's_fees and costs that petitioners incurred as a consequence of the government misconduct see 135_f3d_329 -- p7 - 5th cir affg tcmemo_1995_184 and cases cited therein cf 39_f2d_540 2d cir mr izen has requested an award of attorney's_fees of approximately dollar_figure million on behalf of his clients representing amounts that they paid to the belton fund mr izen reported that he had received dollar_figure in attorney's_fees from the belton fund it is now evident that only a relatively small fraction of the amounts that mr izen's clients paid to the belton fund should be considered in determining the amount of the award under sec_6673 as previously discussed under no circumstances will we award petitioners attorney's_fees and costs for any portion of the belton fund used to pay for services rendered to mr kersting we therefore exclude from consideration all amounts paid from the belton fund approximately two-thirds of the total to messrs bradt and fujiwara and the law firm of yempuku and kugisaki there is no evidence in the record that these amounts were paid other than to compensate those attorneys for services provided to mr kersting in addition we impose a further reduction to account for the strong evidence that a significant portion of the dollar_figure amount_paid to mr izen from the belton fund also represents compensation_for services rendered to mr kersting in the absence of evidence of the specific amount attributable to such - - compensation we shall exclude from the remaining amount eligible for an award of attorney's_fees one-third of the amount that mr tizen received from the belton fund to recapitulate test case and nontest case petitioners represented by mr izen are entitled only to an award of attorney's_fees equal to two-ninths of the amounts that they paid to the belton fund we have arrived at this fraction by eliminating from consideration all attorney's_fees and costs incurred in providing services to mr kersting including the two-thirds of the belton fund payments to messrs bradt and fujiwara and the law firm of yempuku and kugisaki and one-third of the amount that mr izen received from the belton fund ’ messrs jones and sticht have also failed to prove the amount of attorney's_fees that their clients incurred as a consequence of the government misconduct in the trial of the test cases consistent with the preceding discussion we are prepared to award their clients attorney's_fees and costs pursuant to sec_6673 in amounts reduced from those claimed in the absence of satisfactory substantiation and justification of the actual attorney's_fees and costs incurred we shall award attorney's_fees and costs in amounts equal to two-thirds of the amounts claimed by messrs jones and sticht our orders in these cases will give effect to our holding on this point on the basis of the amounts that mr izen has reported that his clients contributed to the belton fund - the court has inherent power to protect itss own proceedings from abuse oppression and injustice see 104_tc_408 harper v commissioner supra see also 501_us_32 to give full effect to our award of attorney's_fees and costs we exercise our inherent power and grant petitioners interest on such award cf 12_f3d_1045 11th cir in particular the decisions that we shall enter in the test cases and the orders we shall issue in the nontest cases will provide that interest will accrue in petitioners' favor---from the date of such decisions and orders-----at the applicable rates for underpayments under sec_6601 and sec_6621 il additional sanctions in addition to requesting an award of attorney's_fees and costs mr sticht contends that we should adjust the rinaldis' tax_liabilities for taxable years prior to in accord with the 20-percent settlement offer that respondent withdrew on date eliminate the rinaldis' tax_liabilities for taxable years after and eliminate the rinaldis' liability for interest after date mr sticht bases his requests for relief on the assumptions that had le contrary to petitioners' request we shall not direct respondent to pay immediately the awards in guestion we shall simply include the amount of the award in each decision and order referred to above -- - the rinaldis been informed of the thompson and cravens settlements in late the rinaldis would have immediately settled their cases based on the 20-percent settlement offer thereby avoiding the accrual of additional interest on their liabilities and the rinaldis would not have continued to participate in the kersting programs during the years through we considered and rejected similar claims for relief in dixon iii there simply is no justification for adjusting the rinaldis' tax_liabilities to account for the 20-percent settlement offer messrs sims and mcwade began offering percent settlements between september and date during this period the settlement offer was not widely disseminated all settlement offers were withdrawn on or about date--in advance of the date maui session however messrs sims and mcwade revived the 20-percent settlement offer after developments at the date maui session led to a delay in the trial of the test cases in early robert j chicoine and darrell d hallett collectively chicoine and hallett then counsel to a number of test case petitioners sent letters to the test case petitioners and to other kersting program participants recommending that they accept the 20-percent ‘7 the details concerning the 20-percent settlement offer are set forth in dixon iii t c m cch pincite2 t c m ria pincite to --- - settlement offer at the same time mr kersting had written a form letter to kersting program participants denouncing chicoine and hallett and the 20-percent settlement offer mr kersting subseguently fired chicoine and hallett for recommending the percent settlement the 20-percent settlement offer eventually was withdrawn prior to the trial of the test cases in date we see no compelling causal link between the government misconduct and the rinaldis' failure to accept the 20-percent settlement offer as discussed above chicoine and hallett strongly recommended in early that all kersting program participants accept the 20-percent settlement offer unfortunately for the rinaldis it appears that they and many other kersting program participants were victims of mr kersting's spurious and self-serving advice that they reject the 20-percent settlement offer and refrain from paying any amounts to the internal_revenue_service ’ in any event there is no indication that messrs sims and mcwade took any affirmative ‘8 contrary to mr kersting's advice some program participants agreed to settle their cases in full and or made payments in late in respect of the deficiencies and interest accrued to that time in order take advantage of the full deductibility of personal_interest which was about to be phased out for and later years for those petitioners who paid their deficiencies in full our decision to award attorney's_fees and costs will produce refunds on the other hand those petitioners who imprudently followed mr kersting's advice now face enormous liabilities as a result of the inexorable force of compound interest - - steps to deny the rinaldis a 20-percent settlement consistent with our holding in dixon iii the rinaldis are bound by the court's decision in the test cases we shall deny so much of mr sticht's motion as requests sanctions other than an award of attorney's_fees and costs iil conclusion consistent with the preceding discussion we shall grant messrs izen's and jones' motions for attorney's_fees and costs and mr sticht's motion for sanctions insofar as we award petitioners attorney's_fees and costs as more fully described in this opinion however we shall deny messrs izen's and jones' motions for sanctions and so much of mr sticht's motion for sanctions as seeks relief beyond attorney's_fees and costs to reflect the foregoing appropriate orders and decisions will be entered in docket nos and appropriate orders will be issued in docket nos and
